--------------------------------------------------------------------------------

Exhibit 10.4

EXHIBIT B

GUARANTY

GUARANTY, dated as of August 20, 2010, made by NEXAIRA, INC., a California
company, and NEXAIRA WIRELESS (BC) LTD., a British Columbia company
(collectively, the “Guarantors” and each a “Guarantor”), in favor of GEMINI
MASTER FUND, LTD. (the “Holder”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Securities Purchase Agreement (the “Securities
Purchase Agreement”) dated on or about the date hereof by and between Nexaira
Wireless Inc., a Nevada corporation (the “Company”), and the Holder, the Company
issued to the Holder the Company’s 10% Convertible Note Due July 31, 2011 (the
“Note”); and



W

HEREAS, each Guarantor is a wholly-owned subsidiary of the Company; and



WHEREAS, as a condition precedent to the Holder’s purchase of the Note pursuant
the Securities Purchase Agreement and in order to induce the Holder to purchase
the Note, the Company agreed that the Guarantors would guaranty the obligations
under the Note in accordance with the terms set forth in this Guaranty and the
Securities Purchase Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and to induce the Holder to make and maintain the loans evidenced
by the Note, the Guarantors hereby agree with the Holder as follows:

SECTION 1. DEFINED TERMS

1.1  Definitions 


(a) Capitalized terms used herein and not otherwise defined herein shall have
the meanings given to them in the Note or Securities Purchase Agreement.

(b) The following terms shall have the following meanings:

“Guaranty” means this Guaranty, as the same may be amended, supplemented or
otherwise modified from time to time.

“Obligations” mean the collective reference to the unpaid principal of and
default interest on the Note thereunder and all other obligations and
liabilities of the Company to the Holder (including, without limitation, default
interest accruing at the then applicable rate provided in the Note after the
maturity of the Note and interest accruing at the then applicable rate after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Company, if a claim for
post-filing or post-petition interest is allowed in such proceeding, and
including, without limitation, the conversion of the Note into Common Stock),
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Securities Purchase Agreement, the Note, this Guaranty, or the other
agreements, or any other document made, delivered or given in connection
therewith, in each case whether on account of principal, interest, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
reasonable fees and disbursements of counsel to the Holder that are required to
be paid by the Company or the Guarantor pursuant to the terms of any of the
foregoing agreements).


--------------------------------------------------------------------------------



“Person” shall mean and include an individual, a partnership, a corporation
(including a business trust), a joint stock company, a limited liability
company, an unincorporated association, a joint venture or other entity or a
governmental authority.

1.2         Other Definitional Provisions. The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Guaranty
shall refer to this Guaranty as a whole and not to any particular provision of
this Guaranty, and Section references are to this Guaranty unless otherwise
specified. The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

SECTION 2. GUARANTY

2.1         Guaranty.

The Guarantors, and each of them jointly and severally, hereby absolutely,
unconditionally and irrevocably guarantees to the Holder and its successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance by the Company when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations.

(a)         Nature of Guaranty. Each Guarantor’s liability under this Guaranty
shall be unlimited, open and continuous for so long as this Guaranty remains in
force. Each Guarantor intends to guaranty at all times the performance and
prompt payment when due, whether at maturity or earlier by reason of
acceleration or otherwise, of all Obligations. Accordingly, no payments made
upon the Obligations will discharge or diminish the continuing liability of
Guarantor in connection with any remaining portions of the Obligations or any of
the Obligations which subsequently arises or is thereafter incurred or
contracted. No payment made by the Company, any Guarantor, any other guarantor
or any other Person or received or collected by the Holder from the Company, any
Guarantor, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment (other than payment and
performance in full of the Obligations), remain liable for the Obligations until
the Obligations are paid and performed in full.

(b)         Duration of Guaranty. This Guaranty will take effect when received
by the Holder without the necessity of any acceptance by the Holder, or any
notice to Guarantors or to the Company, and will continue in full force until
all the Obligations incurred or contracted shall have been fully and finally
paid and satisfied and all other obligations of Guarantors under this Guaranty
shall have been performed in full. All renewals, extensions, substitutions, and
modifications of the Obligations, release of any other guarantor or termination
of any other guaranty, of the Obligations shall not affect the liability of
Guarantors under this Guaranty. This Guaranty is irrevocable and is binding upon
Guarantors and their successors and assigns so long as any of the guaranteed
Obligations remain unpaid.

2

--------------------------------------------------------------------------------



2.2         No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the Holder,
the Guarantors shall not be entitled to be subrogated to any of the rights of
the Holder against the Company or any other guarantor or guaranty or right of
offset held by the Holder for the payment of the Obligations, nor shall any
Guarantor seek or be entitled to seek any contribution or reimbursement from the
Company or any other guarantor in respect of payments made by the any Guarantor
hereunder, until all amounts owing to the Holder by the Company on account of
the Obligations are paid in full. If any amount shall be paid to any Guarantor
on account of such subrogation rights at any time when all of the Obligations
shall not have been paid and performed in full, such amount shall be held in
trust for the benefit of the Holder, segregated from other funds of such
Guarantor, and shall, forthwith upon receipt by such Guarantor, be turned over
to the Holder in the exact form received by such Guarantor (duly indorsed by the
Guarantor to the Holder, if required), to be applied against the Obligations,
whether matured or unmatured, in such order as the Holder may determine.

2.3         Amendments, Etc. With Respect To The Obligations. Guarantors shall
remain obligated hereunder notwithstanding that, without any reservation of
rights against the Guarantors and without notice to or further assent by the
Guarantors, any demand for payment or performance of any of the Obligations made
by the Holder may be rescinded by such Holder and any of the Obligations
continued, and the Obligations, or the liability of any other Person upon or for
any part thereof, or guaranty therefor or right of offset with respect thereto,
may, from time to time, in whole or in part, be renewed, extended, amended,
modified, accelerated, compromised, waived, surrendered or released by the
Holder, and the Securities Purchase Agreement, the Note and the other agreements
and any other documents executed and delivered in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, as the
Holder may deem advisable from time to time, and any guaranty or right of offset
at any time held by the Holder for the payment of the Obligations may be sold,
exchanged, waived, surrendered or released.

2.4         Guaranty Absolute And Unconditional. Each Guarantor hereby waives
any and all notice of the creation, renewal, extension or accrual of any of the
Obligations and notice of or proof of reliance by the Holder upon the guaranty
contained in this Section 2 or acceptance of the guaranty contained in this
Section 2; the Obligations, and any of them, shall conclusively be deemed to
have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon the Guaranty contained in this Section 2; and all
dealings between the Company and the Guarantors, on the one hand, and the
Holder, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon the guaranty contained in this Section 2.
Each Guarantor hereby waives, to the extent permitted by law, diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Company or the Guarantors with respect to the Obligations. Each
Guarantor understands and agrees that the guaranty contained in this Section 2
shall be construed as a continuing, absolute and unconditional Guaranty of
payment and performance without regard to (a) the validity or enforceability of
the Securities Purchase Agreement, Note or any of the other agreements, any of
the Obligations or any other guaranty or right of offset with respect thereto at
any time or from time to time held by the Holder, (b) any defense, set-off or
counterclaim (other than a defense of actual payment and performance of all
Obligations) which may at any time be available to or be asserted by the Company
or any other Person against the Holder, or (c) any other circumstance whatsoever
(with or without notice to or knowledge of the Company or Guarantors) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Company for the Obligations, or of Guarantors under the
guaranty contained in this Section 2, in bankruptcy or in any other instance.
When making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Guarantor, the Holder may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as they may have against the Company or any other Person or against any
other guaranty for the Obligations or any right of offset with respect thereto,
and any failure by the Holder to make any such demand, to pursue such other
rights or remedies or to collect any payments from the Company or any other
Person or to realize upon any such other guaranty or to exercise any such right
of offset, or any release of the Company or any other Person or any such other
guaranty or right of offset, shall not relieve any Guarantor of any obligation
or liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the Holder against
any Guarantor.

3

--------------------------------------------------------------------------------



2.5         Reinstatement. The guaranty contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Obligations is rescinded or must
otherwise be restored or returned by the Holder upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Company, Guarantors or any
other guarantor of the Obligations, or upon or as a result of the appointment of
a receiver, intervenor or conservator of, or trustee or similar officer for, the
Company, Guarantors or any other guarantor of the Obligations or any substantial
part of its property, or otherwise, all as though such payments had not been
made.

2.6         Payments. Each Guarantor hereby guarantees that payments hereunder
will be paid to the Holder without set-off or counterclaim in U.S. dollars at
the addresses set forth or referred to on the signature page to the Securities
Purchase Agreement (or as otherwise required by the Note) or by wire transfer
pursuant to instructions provided to such Guarantor by the Holder.

SECTION 3. REPRESENTATIONS AND WARRANTIES

Each Guarantor represents and warrants to the Holder that:

3.1         Organization, Good Standing and Qualification. The Guarantor is a
corporation validly existing and in good standing under the laws of the
jurisdiction of its formation and has all requisite corporate power and
authority to carry on its business as now conducted and own its properties. The
Guarantor is duly qualified to do business and is in good standing in each
jurisdiction in which the conduct of its business or its ownership or leasing of
property makes such qualification or licensing necessary unless the failure to
so qualify would not be reasonably likely to result in a material adverse
effect.

4

--------------------------------------------------------------------------------



3.2         Authorization. The Guarantor has full power and authority and has
taken all requisite action on the part of the Guarantor, its officers, directors
and stockholders necessary for (i) the authorization, execution and delivery of
this Guaranty, and (ii) authorization of the performance of all obligations of
the Guarantor hereunder. This Guaranty constitutes legal, valid and binding
obligations of the Guarantor, enforceable against the Guarantor in accordance
with their terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability, relating to or affecting creditors’
rights generally.

3.3         Consents. The execution, delivery and performance by the Company of
this Guaranty require no consent of, action by or in respect of, or filing with,
any Person, governmental body, agency, or official.

3.4         No Conflict, Breach, Violation or Default; Compliance with Law. The
execution, delivery and performance of this Guaranty by the Guarantor will not
conflict with or result in a breach or violation of any of the terms and
provisions of, or constitute a default under (i) the Guarantor’s organizational
documents, or (ii) except where it would not have a material adverse effect, (A)
any statute, rule, regulation or order of any governmental agency or body or any
court, domestic or foreign, having jurisdiction over the Guarantor or any of its
properties, or (B) any agreement or instrument to which the Guarantor is a party
or by which the Guarantor is bound or to which any of the properties of the
Guarantor is subject. Except where it would not have a material adverse effect,
the Guarantor (i) is not in violation of any statute, rule or regulation
applicable to the Guarantor or its assets, (ii) is not in violation of any
judgment, order or decree applicable to the Guarantor or its assets, and (iii)
is not in breach or violation of any agreement, note or instrument to which it
or its assets are a party or are bound or subject. The Guarantor has not
received notice from any Person of any claim or investigation that, if adversely
determined, would render the preceding sentence untrue or incomplete.

3.5         No Limitation of Guaranty. No representations, warranties or
agreements of any kind have been made to or with Guarantor which would limit or
qualify in any way the terms of this Guaranty.

3.6         Company’s Request. This Guaranty is executed at the Company’s
request and not at the request of the Holder.

SECTION 4. COVENANTS

4.1         So long as the Note remains outstanding, each Guarantor shall
maintain its existence and shall not consolidate with or merge with or into, or
convey, transfer or lease all or substantially all its assets to, any Person,
provided that the Company may dissolve a Subsidiary (or take any corporate
action which results in a similar effect) in an internal restructuring of the
Company and its Subsidiaries so long as in connection therewith the Holder
receives any and all necessary or appropriate guarantees and/or other
documentation reasonably acceptable to the Holder to place it in substantially
the same position after such restructuring as it was before such restructuring.

5

--------------------------------------------------------------------------------



4.2         Each Guarantor covenants (to the extent that it may lawfully do so)
that it shall not at any time insist upon, plead, or in any manner whatsoever
claim or take the benefit or advantage of, any stay, extension or usury law
wherever enacted, now or at any time hereafter in force, that may affect the
covenants or the performance of this Guaranty; and each Guarantor (to the extent
that it may lawfully do so) hereby expressly waives all benefit or advantage of
any such law, and covenants that it shall not, by resort to any such law,
hinder, delay or impede the execution of any right herein granted to the Holder,
but shall suffer and permit the execution of every such right as though no such
law has been enacted.

SECTION 5. WAIVERS; SUBORDINATION

5.1  Guarantors’ Waivers. 


(a) Holder’s Actions. Notwithstanding any other waivers by the Guarantors
pursuant to this Guaranty and except as prohibited by applicable law, each
Guarantor waives any right to require a Holder to: (i) continue lending money or
to extend other credit to the Company; (ii) resort for payment or to proceed
directly or at once against any person, including the Company or any other
guarantor; (iii) commit any act or omission of any kind at any time with respect
to any matter whatsoever; or (iv) demand and/or enforce compliance with the
terms of any agreement by any other party thereto.

(b) Guarantors’ Rights and Defenses. Each Guarantor also waives any and all
rights or defenses arising by reason of (i) any “one action” or
“anti-deficiency” law or any other law which may prevent the Holder from
bringing any action, including a claim for deficiency, against such Guarantor,
before or after the commencement or completion of any foreclosure action, either
judicially or by exercise of a power of sale; (ii) any election of remedies by
the Holder which destroys or otherwise adversely affects such Guarantor’s
subrogation rights or such Guarantor’s rights to proceed against the Company for
reimbursement, including without limitation, any loss of rights Guarantor may
suffer by reason of any law limiting, qualifying, or discharging the
Obligations; (iii) any disability or other defense of the Company, of any other
guarantor, or of any other person, or by reason of the cessation of the
Company’s liability from any cause whatsoever, other than payment in full in
legal tender or by performance in full, of the Obligations; (iv) any statute of
limitations, if at the time any action or suit brought by the Holder against
such Guarantor is commenced there is outstanding Obligations which are not
barred by any applicable statute of limitations; (v) any defenses given to
guarantors at law or in equity other than actual payment and performance of the
Obligations; or (vi) any act, omission, election or waiver by the Holder of the
type set forth in this Guaranty.

6

--------------------------------------------------------------------------------



(c) No Set-off, Counterclaim, Etc. Each Guarantor further waives and agrees not
to assert or claim at any time any deductions to the amount guaranteed under
this Guaranty for any claim of set-off, counterclaim, counter demand, recoupment
or similar right.

5.2         Guarantors’ Understanding With Respect to Waivers. Each Guarantor
warrants and agrees that each of the waivers set forth herein is made with such
Guarantor’s full knowledge of its significance and consequences and that, under
the circumstances, the waivers are reasonable and not contrary to public policy
or law. If any such waiver is determined to be contrary to any applicable law or
public policy, such waiver shall be effective only to the extent permitted by
law or public policy.

5.3         Subordination of the Company’s Debts to Guarantor. Each Guarantor
agrees that the Obligations of the Company to the Holder, whether now existing
or hereafter created, shall be prior to any claim that the Guarantor may now
have or hereafter acquire against the Company, whether or not the Company
becomes insolvent. Each Guarantor hereby expressly subordinates to the
Obligations any claim Guarantor may have against the Company, upon any account
whatsoever (including without limitation all intercompany obligations owing to
Guarantor from the Company), to any claim that the Holder may now or hereafter
have against the Company; provided, however, that the Company may make payments
on such claims that represent bona fide claims for money lent or property
transferred to the Company in the ordinary course of the business of the
Guarantor and the Company unless and until an Event of Default (including
without limitation any default under the Securities Purchase Agreement which
with notice or passage of time or both would become an Event of Default) shall
have occurred under the Note. In the event of any dissolution, winding up,
liquidation, readjustment, reorganization or similar proceedings, through
bankruptcy, by an assignment for the benefit of creditors, by voluntary
liquidation, or otherwise, the assets of the Company applicable to the payment
of the claims of both the Holder and the Guarantor shall be paid to the Holder.

SECTION 6. MISCELLANEOUS

6.1         Amendments In Writing. None of the terms or provisions of this
Guaranty may be amended, supplemented or otherwise modified except by an
instrument in writing signed by the Guarantors and the Holder, and no provision
hereof may be waived other than by an instrument in writing signed by the party
against whom enforcement is sought.

6.2         No Waiver By Course Of Conduct; Cumulative Remedies. The Holder
shall not by any act (except by a written instrument pursuant to Section 6.1),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Event of Default. No failure to
exercise, nor any delay in exercising, on the part of the Holder, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by any Holder of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which such
Holder would otherwise have on any future occasion. The rights and remedies
herein provided are cumulative, may be exercised singly or concurrently and are
not exclusive of any other rights or remedies provided by law.

7

--------------------------------------------------------------------------------



6.3         Enforcement Expenses. Each Guarantor agrees to pay or reimburse the
Holder for all their reasonable costs and expenses incurred in collecting
against such Guarantor under the guaranty contained in Section 2 or otherwise
enforcing or preserving any rights under this Guaranty and the other agreements
to which such Guarantor is a party, including, without limitation, the
reasonable fees and disbursements of counsel to the Holder.

6.4         Successors And Assigns. This Guaranty shall be binding upon the
successors and assigns of each Guarantor and shall inure to the benefit of the
Holder and their respective successors and assigns; provided that Guarantors may
not assign, transfer or delegate any of their rights or obligations under this
Guaranty without the prior written consent of the Holder.

6.5         Facsimile. This Guaranty may be executed by facsimile or email of a
PDF copy.

6.6         Severability. Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

6.7  Governing Law; Jurisdiction. 


(a) Governing Law. THIS GUARANTY WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY CONFLICTS OF LAWS
PROVISIONS THEREOF THAT WOULD OTHERWISE REQUIRE THE APPLICATION OF THE LAW OF
ANY OTHER JURISDICTION.

(b) Jurisdiction. Each Guarantor irrevocably submits to the exclusive
jurisdiction of any State or Federal Court sitting in the State of New York,
County of New York, over any suit, action, or proceeding arising out of or
relating to this Guaranty. Each Guarantor irrevocably waives, to the fullest
extent permitted by law, any objection which it may now or hereafter have to the
laying of the venue of any such suit, action, or proceeding brought in such a
court and any claim that suit, action, or proceeding has been brought in an
inconvenient forum.

      Each Guarantor agrees that the service of process upon it mailed by
certified or registered mail (and service so made shall be deemed complete three
days after the same has been posted as aforesaid) or by personal service shall
be deemed in every respect effective service of process upon it in any such suit
or proceeding. Nothing herein shall affect Holder's right to serve process in
any other manner permitted by law. Each Guarantor agrees that a final
non-appealable judgment in any such suit or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on such judgment or in any other
lawful manner.

8

--------------------------------------------------------------------------------



(c) No Jury Trial. Each Guarantor and, by acceptance of the benefits hereof, the
Holder, knowingly and voluntarily waives any and all rights it may have to a
trial by jury with respect to any litigation based on, or arising out of, under,
or in connection with, this Guaranty and for any counterclaim therein.

6.8  Acknowledgements. Each Guarantor hereby acknowledges that: 


(a) it has been advised by counsel in the negotiation, execution and delivery of
this Guaranty and the other agreements to which it is a party;

(b) the Holder has no fiduciary relationship with or duty to Guarantor arising
out of or in connection with this Guaranty or any of the other agreements, and
the relationship between the Guarantor, on the one hand, and the Holder, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c) no joint venture is created hereby or by the other agreements or otherwise
exists by virtue of the transactions contemplated hereby among the Guarantors
and the Holder.

[Signature Page Follows]

9

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty to be duly
executed and delivered as of the date first above written.

GUARANTORS:      NEXAIRA INC.    By: /s/ Ralph Proceviat          Name: Ralph F.
Proceviat  Title: Chief Financial Officer      NEXAIRA WIRELESS (BC) LTD.   
By: /s/ Ralph Proceviat          Name: Ralph F. Proceviat  Title: Chief
Financial Officer 


10

--------------------------------------------------------------------------------